DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “the interior” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 6-7 are rejected under 112 (b) as a result of being dependent on a claim rejected under 112 (b).


Claim 16 recites the limitations “the interior end” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “the plurality of ports residing within the crib assembly” which couples to another plurality of ports. It is unclear to the examiner if there is another plurality of ports being claimed since one plurality of ports couples to another plurality of ports.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 8, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5794289 issued to Wortman in view of U.S. Publication No. 20130014324 issued to Receveur further in view of U.S. Patent No. 9314118 issued to Blazar.

Regarding claim 1,
Wortman discloses a patient support for supporting a patient, (Wortman: FIG. 1 (30)) the patient support comprising: a crib assembly comprising a support material; (Wortman: FIG. 1 (34, 46)) a cover assembly disposed over the crib assembly with the cover assembly defining a recess (Wortman: FIG. 1 (36, 58)) and comprising a patient support surface having an outer periphery; (Wortman: FIG. 2 (30, 70) wherein the outer most edge may be interpreted as the outer periphery) and a connector assembly for connecting the patient support to a fluid source, (Wortman: FIG. 2 (56, 55)) … wherein the crib assembly defines a three dimensional interior corner adjacent the recess in the cover assembly, (Wortman: see annotated figure below) wherein the connector assembly is disposed in the recess of the cover assembly (Wortman: FIG. 2 (55, 56)) such that the plurality of ports of the connector are presented for connection to the fluid source (Wortman: FIG. 2 (55, 56) the ports of the connector are presented for connection to the fluid source) …

    PNG
    media_image1.png
    686
    404
    media_image1.png
    Greyscale

Wortman does not appear to disclose the connector assembly comprising a connector with a plurality of ports … such that the plurality of ports of the connector are presented for connection to the fluid source at the three dimensional interior corner and inside the outer periphery of the patient support surface.  
the connector assembly (FIG. 1 (B, 74) comprising a connector (FIG. 1 (B) with a plurality of ports; (FIG. 1 (74))
It would have been obvious for one having ordinary skill in the art to modify the device of Wortman to have a connector assembly comprising of a connector with a plurality of ports as taught by Receveur since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods i.e. by adding a connector with ports and attaching to both inflatable cushions with no change in their respective functions, and the combination would have yielded nothing more than allow for the ports that are integral with the cushions (44) and (46) to be flush with the cushions giving them a cleaner look and keep them from getting in the way when one of them is removed and replaced with another in which one of ordinary skill in the art would have recognized as a predictable result.
Blazar discloses such that the … port … is presented for connection to the fluid source at the three dimensional interior corner and inside the outer periphery of the patient support surface.   (Blazar: FIG. 2 (300) see col. 7 lines 27-33 wherein the “outer periphery of the patient support surface may be interpreted as the outer edge of (100))
It would have been obvious for one having ordinary skill in the art to modify the device of Wortman by rearranging the port connections to be at a three dimensional interior corner and inside the outer periphery of the patient support surface as taught by Blazar since doing so would allow a user to have easy access to the valve, provide more sleeping surface for a user, and at the same time conceal it for aesthetic purposes.
Furthermore, it has been that a simple rearrangement of parts of an invention involves only routine skill in the art, shifting the position of the ports of Wortman would not have In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Regarding claim 2,
The Wortman/Receveur/Blazar combination discloses the patient support of claim 1, wherein the plurality of ports extend askew to a longitudinal axis L (Blazar: FIG. 2 (300) in which one port extends askew from a longitudinal axis) extending from a foot end to a head end of the crib assembly. (Wortman: FIG. 2 the device has a longitudinal axis that extends from a foot to head end). 

Regarding claim 3,
The Wortman/Receveur/Blazar combination discloses the patient support as set forth in claim 2, wherein the plurality of ports extend askew to the longitudinal axis L (Blazar: FIG. 2 (300) in which one port extends askew from a longitudinal axis) extending from the foot end to the head end of the crib assembly (Wortman: FIG. 2 the device has a longitudinal axis that extends from a foot to head end and a lateral axis that extends perpendicular) and extend askew to a lateral axis extending perpendicular to the longitudinal axis L. (Blazar: FIG. 2 (300) in which one port extends askew from a lateral axis)



Regarding claim 8,
the patient support of claim 1, wherein the plurality of ports are accessible from an underside of the patient support. (The combination of Blazar and Wortman read on this limitation since Wortman discloses the plurality of ports (Wortman: FIG. 2 (55, 56)) and Blazar discloses the ports being hidden underneath a patient support (Blazar: FIG. 2 (300) see col. 7 lines 27-33 wherein the port is accessible from an underside of a patient support) 

Regarding claim 18,
	The Wortman/Receveur/Blazar combination discloses the patient support of claim 1, wherein the three dimension interior corner is configured to receive a fluid source fitting carrying tubing on the underside of the patient support surface. (Blazar: FIG. 2 (300) see col. 7 lines 27-33 wherein the port is on the underside of the patient support surface (100) in which carrying tubing for the fluid source would be partially underneath the patient support surface when it is being inflated)

Regarding claim 20,
The Wortman/Receveur/Blazar combination discloses the patient support of claim 3 wherein the recess of the cover assembly (Wortman: FIG. 2 (34)) is defined in the foot end. (Wortman: FIG. 2 the recess of the cover is at the foot end see col. 7 lines 8-15)

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortman Receveur and Blazar further in view of U.S. Publication No. 20190091086 issued to Emerson further in view of U.S. Patent No. 7641623 issued to Biondo.

Regarding claim 16,
	The Wortman/Receveur/Blazar combination discloses the patient support of claim 8.
Neither reference appears to disclose wherein an outer diameter of a portion of the plurality of ports adjacent the interior end is tapered to facilitate the coupling of the plurality of ports to tubing residing within the crib assembly.
	However Emerson discloses wherein an outer diameter of a port (Emerson: FIG. 6A (166) adjacent the interior end (Emerson: FIG. 6A (168) wherein 168 may be interpreted as an interior end) is tapered (Emerson: [0074] “The coupling section 174 may taper inwardly approaching the terminal end 168 from the hose section 184, in order to facilitate insertion into variously-sized fill port openings 146.”) to facilitate the coupling of the plurality of ports to tubing …. (Emerson: [0074] wherein 168 (tubing) couples to a port (146) shown in FIG. 3A)
It would have been obvious for one having ordinary skill in the art to modify the device of Wortman to have ports that have an outer diameter of a port that is tapered as taught by Emerson in order to facilitate the insertion of an air hose into the plurality of ports (Emerson: [0074]) in which one of ordinary skill in the art would have seen as a predictable result.
	Biondo discloses coupling of the plurality of ports to tubing residing within the crib assembly. (Biondo: col. 13 lines 40-43 see also FIGS. 6 and 7 which shows tubing residing within a mattress i.e. interpreted as a crib)
It would have been obvious for one having ordinary skill in the art to modify the device of Wortman to have tubing residing within the crib assembly as taught by Biondo since doing so would have yielded the predictable result of having air distributed in a more controlled manner throughout the assembly.



Regarding claim 19,
The Wortman/Receveur/Blazar combination discloses the patient support of claim 18.
Neither reference appears to explicitly disclose wherein the three dimension interior corner is configured to retain the tubing on the underside of the patient support surface while the patent support surface is in motion.
However, Emerson discloses the retention of tubing to a port (Emerson: [0074] “The first end 168 can be adapted for attachment to one or more fill ports 146 on a patient support 10 as described herein, for example using a tubular or conical coupling member 174 with a substantially circular cross-sectional shape that can be inserted into a selected port 146, and be secured with a snap, ring, hook-and-loop attachment, or other selective mechanical coupling and sealing arrangement.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Wortman to have the carrying tubing retained by the port as taught by Emerson since it would have yielded the predictable result of having carrying tubing retained and not falling out of the port causing unwanted air loss.
The examiner notes that the limitation “while patient support surface is in motion” is met since the support surface is in motion when the device is inflated and that the limitation “on the 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5-7 would be objected to if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9-15, and 17 are objected to as being dependent on claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/10/2021